Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group A (claims 1-2,4-8,10-13, and 15-20) in the reply filed on 2/1/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites that “the second treated stream (32)” but (32) is defined as the first treated stream in claim 1. As such, it is unclear if “the second treated stream (32)” of claim 15 is referring to the second treated stream or stream (32). For the purposes of examination, it will be assumed it is referring to the second treated stream. 
Claim 15 recites the limitation "the carbon compound."  There is insufficient antecedent basis for this limitation in the claim. It appears that “the carbon compound” is referring to “the calcium compound” and will be interpreted as such for the purposes of examination. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4-8, 10-13, and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nevatalo et al. (WO 2014/033361 in IDS) in view of Kumfer et al. (US 2010/0252500).
Regarding claim 1, Nevatalo teaches a treatment process comprising: subjecting a fluid stream comprising sulfidic compounds to catalyzed chemical oxidation to generate a first treated stream comprising an amount of sulfates therein (page 9); contacting the first treated stream with an amount of a calcium compound (4) at a certain pH (appears to be between 10-12 according to page 10) to precipitate an amount of calcium sulfate in the first treated stream (6); removing a portion (7) of the precipitated calcium sulfate from the first treated stream to generate a second treated stream; contacting the second treated stream with an amount of an aluminum compound (8) effective to precipitate a calcium-aluminum-sulfate compound; and removing a portion of the precipitated calcium-aluminum-sulfate compound from the second treated stream (12) to generate a third treated stream having a sulfate concentration less than a predetermined value (Pages 9-11).
Nevatalo teaches that catalyzed chemical oxidation is used to oxidize the sulfidic compounds but fails to teach that the specific catalyzed chemical oxidation means is wet air oxidation. Kumfer teaches that a known catalyst based oxidation means for 
It is noted that the only mention of pH for the gypsum/calcium sulfate step is that the precipitation range would be between 10-12 (page 10). However, it is not clear that the pH range is the desired pH range for the calcium sulfate precipitation step as it talks about precipitating other contaminants at that range. It is Examiner’s position that given the teachings in Nevatalo, one skilled in the art would have found Nevatalo either anticipates the claimed pH range, or it would have been obvious to have the pH of the calcium sulfate precipitation to be around 10-12 in order to remove other contaminants from the wastewater while also precipitating calcium sulfate. 
Regarding claim 2, Nevatalo teaches that the process can be applied to streams having sulfidic compounds, but fails to explicitly consider the streams to be a spent caustic. Kumfer teaches that known sulfidic containing wastewaters that are treated via oxidation in order to remove the sulfur compounds would include spent caustic streams ([0006] and [0026]-[0027]). As such, one skilled in the art would have found it obvious to apply the Nevatalo method to the specific spent caustic streams in Kumfer as it is 
Regarding claim 4, Nevatalo teaches that the resulting stream has a sulfate concentration around 300 ppm (300mg/L) (Table 1).
Regarding claim 5, Nevatalo does not teach the first treated stream having a sulfate concentration of 3-15% by weight. However, it would have been obvious to apply the Nevatalo process to a variety of streams that would have high sulfate/sulfidic concentrations as it merely applying a known method to a stream for which the process was intended to treat. It is noted that that the higher initial concentrations of sulfidic compounds and sulfate would result in higher weight percentages of sulfate in the first treated stream after the oxidation step. 
Regarding claim 6, Nevatalo teaches that the calcium compound is calcium hydroxide (page 9).
Regarding claim 7, Nevatalo teaches that aluminum compound is aluminum hydroxide (page 11).
Regarding claim 8, Nevatalo teaches that the calcium aluminum sulfate produced is ettringite (page 11).
Regarding claim 10, the only mention of temperature is that the Nevatalo process is also effective at low temperatures (page 14). Thus, one skilled in the art would have found it obvious for the process to be carried out over a wide range of temperatures, that would include the claimed temperatures. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.).
Regarding claim 11, the only mention of residence time is directed to the ettringite formation step and not the calcium sulfate precipitation step (page 12). However, one skilled in the art would recognize that residence time is a results effective variable as the time within the reactor needs to be long enough to allow for precipitation of the calcium sulfate but not long enough to be cost and time prohibitive. As such, one skilled in the art would have found it obvious to modify the residence time according to the desired reaction percentage and time within the reactor. 
Regarding claims 12-13, Nevatalo teaches that the pH is preferably in the 10-12 range (pages 10-11).
Regarding claim 15, Nevatalo teaches that additional calcium compound (9) is added to the second treated stream (Fig. 2).
Regarding claims 16-18, Nevatalo teaches that the pH of second treated stream is 10.5-12.5 and that the pH is controlled/adjusted via the calcium compound addition (pages 10-11 and 18).
Regarding claim 19, Nevatalo teaches a treatment process comprising: subjecting a fluid stream comprising sulfidic compounds to catalyzed chemical oxidation to generate a first treated stream comprising an amount of sulfates therein (page 9); contacting the first treated stream with an amount of a calcium compound (4) at a certain pH (appears to be between 10-12 according to page 10) to precipitate an amount of calcium sulfate in the first treated stream (6); removing a portion (7) of the precipitated calcium sulfate from the first treated stream to generate a second treated stream; contacting the second treated stream with an amount of an aluminum compound (8) and additional calcium compound (9) at a pH of 10.5-12.5 effective to precipitate ettringite; and removing a portion of the precipitated ettringite from the second treated stream (12) to generate a third treated stream having a sulfate concentration less than a predetermined value (Pages 9-11).
Nevatalo teaches that catalyzed chemical oxidation is used to oxidize the sulfidic compounds but fails to teach that the specific catalyzed chemical oxidation means is wet air oxidation. Kumfer teaches that a known catalyst based oxidation means for oxidizing sulfidic compounds to sulfate is wet air oxidation ([0006] and [0026]-[0027]). As Nevatalo does not provide specific examples of catalyzed chemical oxidation, it would have been obvious to look to the art for specific examples of catalyst based oxidation for converting sulfidic compounds to sulfate. Therefore, it would have been obvious to use wet air oxidation as taught in Kumfer as the specific oxidation type in Nevatalo as it is a known and used catalyst based chemical oxidation unit used for the same purpose and one skilled in the art would have a reasonable expectation of success in doing so. 
It is noted that the only mention of pH for the gypsum/calcium sulfate step is that the precipitation range would be between 10-12 (page 10). However, it is not clear that the pH range is the desired pH range for the calcium sulfate precipitation step as it talks about precipitating other contaminants at that range. It is Examiner’s position that given the teachings in Nevatalo, one skilled in the art would have found Nevatalo either anticipates the claimed pH range, or it would have been obvious to have the pH of the calcium sulfate precipitation to be around 10-12 in order to remove other contaminants from the wastewater while also precipitating calcium sulfate. 
Nevatalo teaches that the process can be applied to streams having sulfidic compounds, but fails to explicitly consider the streams to be a spent caustic. Kumfer teaches that known sulfidic containing wastewaters that are treated via oxidation in order to remove the sulfur compounds would include spent caustic streams ([0006] and [0026]-[0027]). As such, one skilled in the art would have found it obvious to apply the Nevatalo method to the specific spent caustic streams in Kumfer as it is applying the Nevatalo process to known sulfidic containing wastewater streams with a reasonable expectation of success.
Regarding claim 20, see claims 12 and 17 above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777